 1
 2
 3
                                                                         FILED IN THE
 4                                                                   U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON

 5
                                                                Dec 10, 2018
 6                           UNITED STATES DISTRICT COURT           SEAN F. MCAVOY, CLERK


 7                     EASTERN DISTRICT OF WASHINGTON
 8
 9 GAYLE ROBERT ANEST, a single
10 person,                                       NO. 2:18-cv-00129-SAB
11              Plaintiff,
12              v.
13 SPOKANE COUNTY, SPOKANE                       ORDER GRANTING
14 COUNTY SHERIFF’S OFFICE,                      STIPULATED MOTION FOR
15 SPOKANE COUNTY SHERIFF OZZIE                  DISMISSAL OF DEFENDANT
16 KNEZOVICH, individually and in his            JUSTIN ANEST
17 official capacity, SPOKANE VALLEY
18 POLICE DEPARTMENT, DEPUTY
19 JEFFREY THURMAN, individually and
20 in his official capacity, DEPUTY
21 SPENCER RASSIER, individually and in
22 his official capacity, DEPUTIES JOHN &
23 JANE DOES 1-10, and JUSTIN ANEST, a
24 single person,
25              Defendants.
26
27       Before the Court is the parties’ Stipulated Motion for Dismissal of
28 Defendant Justin Anest, ECF No. 27. The motion was heard without oral argument.
     ORDER GRANTING STIPULATED MOTION FOR DISMISSAL OF
     DEFENDANT JUSTIN ANEST ~ 1
 1        The parties stipulate that all of Plaintiff’s claims against Defendant Justin
 2 Anest be dismissed with prejudice and without an award of attorney’s fees or costs
 3 to either party.
 4        Accordingly, IT IS HEREBY ORDERED:
 5        1.     The parties’ Stipulated Motion for Dismissal of Defendant Justin
 6 Anest, ECF No. 27, is GRANTED.
 7        2.     Defendant Justin Anest is DISMISSED with prejudice and without
 8 attorney’s fees or costs to either party.
 9        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
10 this Order and to provide copies to counsel.
11        DATED this 10th day of December 2018.
12
13
14
15
16
17
18
                                                  Stanley A. Bastian
19
                                               United States District Judge
20
21
22
23
24
25
26
27
28
     ORDER GRANTING STIPULATED MOTION FOR DISMISSAL OF
     DEFENDANT JUSTIN ANEST ~ 2
